EXHIBIT 10.15

SECOND AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

Amit Rakhit (“Executive”) is currently employed by OVID THERAPEUTICS INC. (the
“Company”) as its Chief Medical and Portfolio Management Officer pursuant to the
terms of an Amended and Restated Executive Employment Agreement with the Company
effective May 4, 2017 (the “Prior Agreement”).  Executive and the Company hereby
agree to this second amended agreement for Executive’s promotion to President
and Chief Medical Officer.   The terms and conditions set forth in this SECOND
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) shall
become effective as of November 1, 2019 (the “Effective Date”), and shall
supersede and replace the terms and conditions set forth in all prior agreements
with the Executive, including, without limitation, the Prior Agreement. Certain
bolded terms used in this Agreement are defined in Section 6.

WHEREAS, the Company is a biopharmaceutical company;

WHEREAS, the Company desires to continue to employ Executive in the new position
of President and Chief Medical Officer as set forth below, and wishes to provide
Executive with certain compensation and benefits commensurate with such
position, as set forth in this Agreement; and

WHEREAS, Executive wishes to continue to be employed by the Company and to
provide personal services to the Company in return for certain compensation and
benefits, as set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and Executive agree as follows:

1.  TERMS OF EMPLOYMENT



1.1.Position, Duties and Location.  Executive shall serve as President and Chief
Medical Officer reporting to the Company’s Chief Executive Officer
(“CEO”).  Executive shall perform those duties and responsibilities as are
customary for such position and as may be directed by the Company and the Board
from time to time. Executive is expected to attend and participate in Board of
Director or any appropriate Board Committee meetings unless CEO determines
otherwise.  During Executive’s employment with the Company, Executive shall
devote Executive’s best efforts and substantially all of Executive’s business
time and attention to the business of the Company, except for approved vacation
periods and reasonable periods of illness or other incapacities permitted by the
Company’s general employment policies.  Executive’s primary office location will
be the Company’s offices in New York, New York.  Notwithstanding the foregoing,
the Company reserves the right to reasonably require Executive to perform
Executive’s duties at places other than Executive’s primary office location from
time to time, and to require reasonable business travel.  During Executive’s
employment with the Company, Executive shall not engage in any activity that
conflicts with or is detrimental to the Company’s best interests, as determined
by the CEO.  

Executive may participate in side activities such as board or committee member,
advisor or consultant (the “Activities”), provided that Executive obtains the
CEO’s prior written consent and that none of the following activities involve
activities in the area of neurology, detract from Ovid’s reputation, impact
Executive’s full time duties to the Company, or could reasonably result in the
disclosure or use of the Company’s proprietary or confidential information.  The
CEO may rescind the consent to Executive’s

 

 

--------------------------------------------------------------------------------

 

participation in the Activities, or participation in other business or public
activities, if the CEO, in the CEO’s sole discretion, determines that such
activities compromise or threaten to compromise the Company’s business interests
or conflict with Executive’s duties to the Company.

1.2.Employment Term.  Executive will be employed by the Company on an “at-will”
basis.  This means that either the Company or Executive may terminate
Executive’s employment at any time, for any reason, with or without Cause, and
with or without advance notice (provided that (a) Resignation for Good Reason
(as defined below) requires certain advanced notice by Executive of Executive’s
termination of employment as set forth below and (b) as a professional courtesy,
Executive agrees to provide the Company with at least sixty (60) days advance
written notice of a voluntary resignation by Executive that is not a Resignation
for Good Reason).  Subject to the terms herein, it also means that Executive’s
job title, duties, responsibilities, reporting level, compensation and benefits,
as well as the Company’s personnel policies and procedures, may be changed with
or without notice at any time in the Company’s sole discretion.  This at-will
employment relationship shall not be modified by any conflicting actions or
representations of any Company employee or other party before or during the term
of Executive’s employment.   

1.3.Compensation.

a)Annual Base Salary.   Executive’s annual base salary shall be paid at the rate
of $500,000 per year (“Annual Base Salary”), payable in equal installments, less
applicable payroll deductions and withholdings, on the Company’s ordinary
payroll cycle. Executive’s Annual Base Salary shall be subject to annual review
by the Board and may be adjusted from time to time.  As an exempt salaried
employee, Executive will be required to work the Company’s normal business
hours, and such additional time as appropriate for Executive’s work assignments
and position, and Executive will not be entitled to overtime compensation.

b)Benefits. Executive will continue to be eligible to participate in all of the
Company’s employee benefits and benefit plans that the Company generally makes
available to its full-time employees and executives in accordance with the terms
and conditions of the benefit plans and applicable policies as in effect from
time to time.  

c)Bonus. Executive shall be eligible to earn an annual performance bonus of up
to forty percent (40%) of Executive’s Annual Base Salary (the “Target
Performance Bonus”).  The Target Performance Bonus shall be based upon the
Company’s assessment of the Executive’s attainment of written (a) individual
objectives as mutually agreed by the Company and Executive and (b) Company
objectives. The Company may increase the Target Performance Bonus in its sole
discretion.  Bonus payments, if any, shall be subject to applicable payroll
deductions and withholdings.  Following the close of each calendar year, the
Company shall determine whether Executive has earned a Target Performance Bonus,
and the amount of any such bonus, based on the achievement of such
objectives.  Executive must be an employee of the Company in good standing on
the Target Performance Bonus payment date to be eligible to receive a Target
Performance Bonus, and no partial or prorated bonuses shall be provided.  The
Target Performance Bonus, if earned, shall be paid on or before March 15th of
the calendar year after the applicable bonus year.  Executive’s bonus
eligibility is subject to change in the discretion of the Company.    

d)Equity Compensation. Executive has already been granted options to purchase
share of the Company’s common stock, which will continue to be governed by the
terms of the applicable stock option agreements, grant notices, the Company’s
2014 Equity Incentive Plan and the Company’s 2017 Equity Incentive Plan as
amended.  Subject to the approval of the Board, Executive will be issued an

 

Rakhit - D-2

 

--------------------------------------------------------------------------------

 

option to purchase seventy-five thousand (75,000) shares of the Company’s common
stock (the “Option”). The Option will be evidenced by a stock option agreement
and be subject to the terms and conditions of the Company’s 2017 Equity
Incentive Plan (the “Equity Plan”). The exercise price per share of the Option
will be equal to the per share fair market value of the Company’s common stock
on the date the Option is granted, as defined under the Equity Plan. The vesting
schedule of the Option will be as follows: twenty-five percent (25%) of the
shares of the Company’s common stock subject to the Option will vest on the one
year anniversary of the Effective Date, and one thirty-sixth (1/36th) of the
remaining shares of the Company’s common stock subject to the Option will vest
each month thereafter on the same day of the month as the Effective Date (and if
there is no corresponding day, on the last day of the month), so long as
Executive remains an employee, consultant, director or officer of the Company,
and subject to the terms and conditions of the stock option agreement and the
Equity Plan. Subject to the approval of the Board, the stock option agreement
shall provide that upon a Change in Control Termination, the vesting and
exercisability of the Option shall be accelerated in full. At the discretion of
the Board, Executive will be eligible to receive additional options to purchase
shares of the Company’s common stock.

1.4.Reimbursement of Expenses.  Subject to Section 4.8(c), the Company shall
reimburse Executive for Executive’s necessary and reasonable business expenses
incurred in connection with Executive’s duties in accordance with the Company’s
generally applicable expense reimbursement policies as in effect from time to
time.  

1.5.Indemnification Agreement. Executive and Company has entered into an
Indemnity Agreement (the “Indemnification Agreement”), which was effective as of
May 4, 2017 and is incorporated herein by reference.  

1.6.Compliance with Confidentiality Agreement and Company Policies.  Executive
and the Company have executed the Confidentiality Agreement which is attached
hereto as Exhibit A and incorporated herein. Executive shall also abide by all
terms and provisions of the Company’s Code of Business Conduct and Ethics,
attached hereto as Exhibit D. In addition, Executive is required to abide by the
Company’s policies and procedures, including but not limited to the Company’s
Employee Handbook, as adopted or modified from time to time within the Company’s
discretion; provided, however, that in the event the terms of this Agreement
differ from or are in conflict with the Company’s general employment policies or
practices, this Agreement shall control.  

2.  COVERED TERMINATION SEVERANCE BENEFITS



2.1.Severance Benefits.  Upon a Covered Termination, then subject to Section 4
below and Executive’s continued compliance with the terms of this Agreement, the
Company shall provide Executive with the severance benefits set forth in this
Section 2 (the “Severance Benefits”).

2.2.Salary Payment.  The Company shall pay Executive, as cash severance, (i)
Executive’s Monthly Base Salary, multiplied by (ii) the number of months in the
Covered Termination Severance Period, less applicable payroll deductions and
withholdings (the “Severance”). The Severance shall be paid (except as set forth
in Section 4) in equal installments on the Company’s ordinary payroll cycle
commencing on the first regularly-scheduled payroll date occurring on or after
the Release Deadline Date (as set forth in Section 4.1).

 

Rakhit - D-3

 

--------------------------------------------------------------------------------

 

2.3.Health Continuation Payments.

a)The Company will pay Executive on the first day of each month a fully taxable
cash payment equal to the applicable premium for Executive, Executive’s spouse
and any dependents for the group health plan maintained by the Company for the
month in which the Covered Termination occurs, subject to applicable tax
withholdings but grossed up for all taxes owed by the Executive on such payment,
for the duration of the Covered Termination Benefits Period. Such coverage shall
be counted as coverage pursuant to COBRA. The Company shall have no obligation
in respect of any premium payments following the effective date of the
Executive’s coverage by a health insurance plan of a subsequent employer.
Executive shall be required to notify the Company immediately if Executive
becomes covered by a health insurance plan of a subsequent employer.

b)For purposes of this Section 2.3, (i) references to COBRA shall be deemed to
include analogous provisions of state law, and (ii) any applicable insurance
premiums that are paid by the Company shall not include any amounts payable by
Executive under a Code Section 125 health care reimbursement plan, which
amounts, if any, are the sole responsibility of Executive.

2.4.Reimbursement of Legal Fees.  Provided Executive timely executes the Release
without revocation, the Company will reimburse Executive for actual legal fees
incurred, up to a maximum of $15,000, in connection with the review of the
Release, subject to and in accordance with the Company’s expense reimbursement
policies as in effect from time to time.


3.  CHANGE IN CONTROL SEVERANCE BENEFITS



3.1.Change in Control Severance Benefits.  Upon a Change in Control Termination,
then subject to Section 4 below and Executive’s continued compliance with the
terms of this Agreement, the Company shall provide Executive with the severance
benefits set forth in this Section 3 (the “Change in Control Severance
Benefits”).  

3.2.Salary Payment.  The Company shall pay Executive, as cash severance, (i)
Executive’s Monthly Base Salary, multiplied by (ii) the number of months in the
Change in Control Severance Period, less applicable payroll deductions and
withholdings (the “Change in Control Severance”). The Change in Control
Severance shall be paid (except as set forth in Section 4) in equal installments
on the Company’s ordinary payroll cycle commencing on the first
regularly-scheduled payroll date occurring on or after the Release Deadline
Date.

3.3.Bonus Payment. Provided Executive is a current employee at the time of the
Change in Control, the Company shall also pay Executive, as a change in control
bonus payment, an amount equal to the equivalent of one-twelfth of the target
annual performance bonus paid to Executive for the year preceding the year in
which the termination occurs, , multiplied by eighteen (18), less applicable
payroll deductions and withholdings (the “Change in Control Bonus”). The Change
in Control Bonus shall be paid (except as set forth in Section 4) in equal
installments on the Company’s ordinary payroll cycle over 18 monthly payments,
commencing  on the first regularly-scheduled payroll date occurring on or after
the Change in Control Release Deadline Date, provided, however, that on the
first regularly- scheduled payroll date occurring on or after the Change in
Control Release Deadline Date, the Company shall pay Executive a catch up bonus
payment equal to that portion of the Change in Control Bonus amount that
Executive would otherwise have received on or prior to such date but for the
delay in payment related to the effectiveness of the Release, with the balance
of the Change in Control Bonus amount being paid as originally scheduled.

 

Rakhit - D-4

 

--------------------------------------------------------------------------------

 

3.4.Health Continuation Payments.

a)The Company will pay Executive on the first day of each month a fully taxable
cash payment equal to the applicable premium for Executive, her spouse and any
dependents for the group health plan maintained by the Company for the month in
which the Change in Control Termination occurs, subject to applicable tax
withholdings but grossed up for all taxes owed by the Executive on such payment,
for the duration of the Change in Control Benefits Period. Such coverage shall
be counted as coverage pursuant to COBRA. The Company shall have no obligation
in respect of any premium payments following the effective date of the
Executive’s coverage by a health insurance plan of a subsequent employer.
Executive shall be required to notify the Company immediately if Executive
becomes covered by a health insurance plan of a subsequent employer.

b)For purposes of this Section 3.3, (i) references to COBRA shall be deemed to
include analogous provisions of state law, and (ii) any applicable insurance
premiums that are paid by the Company shall not include any amounts payable by
Executive under a Code Section 125 health care reimbursement plan, which
amounts, if any, are the sole responsibility of Executive.

3.5.Change in Control Termination Vesting Acceleration Benefits.  Upon a Change
in Control Termination, (i) the vesting and exercisability of all outstanding
options to purchase the Company’s common stock (or stock appreciation rights or
other rights with respect to the stock of the Company issued pursuant to any
equity incentive plan of the Company) that are held by Executive on the
Termination Date shall be accelerated in full, (ii) each such option shall be
exercisable and to the extent not exercised, expire on the latest date permitted
under the Equity Plan and (iii) any reacquisition or repurchase rights held by
the Company with respect to common stock issued or issuable (or with respect to
other rights with respect to the stock of the Company issued or issuable)
pursuant to any other stock award granted to Executive pursuant to any equity
incentive plan of the Company shall lapse.

3.6.Administrative and Secretarial Support. The Company shall provide Executive
with full-time administrative and secretarial support during the Change in
Control Severance Period (the “Admin Support”); provided, however, that the
Company’s obligation to provide the Admin Support will cease if Executive
obtains new full-time employment with administrative support during the Change
in Control Severance Period, and Executive must notify the Company within two
(2) weeks if he obtains such new full-time employment.

4.  LIMITATIONS AND CONDITIONS ON BENEFITS



4.1.Release Prior to Payment of Severance Benefits and Change in Control
Severance Benefits.  The receipt of any Severance Benefits or Change in Control
Severance Benefits pursuant to this Agreement is subject to Executive signing
and not revoking a separation agreement and general release of claims (the
“Release”), in substantially the form attached hereto and incorporated herein as
Exhibit B or Exhibit C, as appropriate, and subject to any further modifications
as determined in the Company’s discretion, which Release must become effective
and irrevocable no later than the sixtieth (60th) day following Executive’s
Termination Date (the “Release Deadline Date”).  If the Release does not become
effective and irrevocable by the Release Deadline Date, Executive will forfeit
any right to any Severance Benefits or Change in Control Severance Benefits
under this Agreement.  In no event will Severance Benefits or Change in Control
Severance Benefits be paid or provided until after the Release Deadline
Date.  On the first regularly-scheduled payroll date occurring on or after the
Release Deadline Date, the Company will pay Executive the Severance or Change in
Control Severance amount that Executive would otherwise have received on or
prior to such date but for the delay in payment related to the effectiveness of
the Release, with the balance of the Severance or Change in Control Severance
amount being paid as

 

Rakhit - D-5

 

--------------------------------------------------------------------------------

 

originally scheduled. The Company may modify the Release in its discretion to
comply with changes in applicable law at any time prior to Executive’s execution
of such Release.

4.2.Return of Company Property.  Not later than the Termination Date, or earlier
if requested by the Company, Executive shall return to the Company all documents
(and all copies thereof) and other property belonging to the Company that
Executive has in his or her possession or control. The documents and property to
be returned include, but are not limited to, all files, correspondence, email,
memoranda, notes, notebooks, records, plans, forecasts, reports, studies,
analyses, compilations of data, proposals, agreements, financial information,
research and development information, marketing information, operational and
personnel information, databases, computer-recorded information, tangible
property and equipment (including, but not limited to, computers, facsimile
machines, mobile telephones and servers), credit cards, entry cards,
identification badges and keys, and any materials of any kind which contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof in whole or in part). Executive agrees to make a diligent
search to locate any such documents, property and information. If Executive has
used any personally owned computer, server or e-mail system to receive, store,
review, prepare or transmit any Company confidential or proprietary data,
materials or information, then within ten (10) business days after the
Termination Date, or earlier if requested by the Company, Executive shall
provide the Company with a computer-useable copy of all such information and
then permanently delete and expunge such confidential or proprietary information
from those systems. Executive agrees to provide the Company with a certification
that the necessary copying and/or deletion is done.

4.3.Cooperation and Continued Compliance with Restrictive Covenants.

a)After the Termination Date, Executive shall cooperate fully with the Company,
at reasonable times as agreed between Executive and the Company, in connection
with its actual or contemplated defense, prosecution or investigation of any
existing or future litigation, arbitrations, mediations, claims, demands,
audits, government or regulatory inquiries, or other matters arising from
events, acts or failures to act that occurred during the time period in which
Executive was employed by the Company (including any period of employment with
an entity acquired by the Company). Such cooperation includes, without
limitation, being available upon reasonable notice, without subpoena, to provide
accurate and complete advice, assistance and information to the Company,
including offering and explaining evidence, providing truthful and accurate
sworn statements, and participating in discovery and trial preparation and
testimony. Executive also agrees to promptly send the Company copies of all
correspondence (for example, but not limited to, subpoenas) received by
Executive in connection with any such legal proceedings, unless Executive is
expressly prohibited by law from so doing.  Nothing in this Agreement prohibits
Executive from responding accurately and fully to any request for information if
required by legal process or in connection with a government investigation.  In
addition, nothing in this Agreement is intended to prohibit or restrain
Executive in any manner from making disclosures that are protected under the
whistleblower provisions of federal law or regulation or under other applicable
law or regulation.  The Company will reimburse Executive for reasonable
out-of-pocket expenses incurred in connection with any such cooperation
(excluding foregone wages, salary or other compensation) within thirty (30) days
of Executive’s timely presentation of appropriate documentation thereof, in
accordance with the Company’s standard reimbursement policies and procedures.
The Company will reasonably accommodate Executive’s scheduling needs with
respect to any such cooperation after the Termination Date.

b)After the Termination Date, Executive shall continue to abide by Executive’s
continuing obligations under the Confidentiality Agreement.

 

Rakhit - D-6

 

--------------------------------------------------------------------------------

 

c)From the Effective Date and through and including the Change in Control
Severance Period or Covered Termination Severance Period as defined below, or,
if Executive is Terminated with Cause, for one year after Executive’s
Termination Date, whichever is applicable, Executive shall not, without the
Company’s prior written consent, whether directly or indirectly be employed,
under contract with, provide services to or on behalf of, or be involved with
any business or organization (whether “for profit” or  “not-for-profit”), or
applicable Division thereof (as defined below), which researches, develops,
creates, manufactures, designs and/or sells compounds and/or related
pharmaceuticals, medicines and/or therapies to treat rare or orphan neurological
conditions or diseases, and/or otherwise competes with products and/or services
then under research or development by or offered or sold by the Company in the
same therapeutic category.  Nothing in Section 4.3(c) shall prohibit Executive
from investing as a less than one percent (1%) shareholder in securities of any
company listed on a national securities exchange or quoted on an automated
quotation system.

d)From the Effective Date until twelve (12) months after Termination Date,
Executive shall not hire or retain, or attempt to hire or retain, any of the
Company’s then-existing board members, employees, advisors, consultants,
collaborators, investigators or agents and shall not induce any such to give up
employment with or to cease providing services to the Company, and shall not
otherwise interfere with, or attempt to interfere with, the relationship of any
such person with the Company; or attempt in any manner to solicit, persuade or
induce any Client of the Company to terminate, reduce or refrain from renewing
or extending its contractual or other relationship with the Company in regard to
the purchase of products or services marketed or sold by the Company, or to
become a Client of or enter into any contractual or other relationship with
Executive or any other individual, person or entity in regard to the purchase of
products or services similar or identical to those marketed or sold by the
Company.

e)Executive acknowledges and agrees that Executive’s obligations under this
Section 4.3 are an essential part of the consideration Executive is providing
hereunder in exchange for which and in reliance upon which the Company has
agreed to provide the payments and benefits under this Agreement. Executive
further acknowledges and agrees that Executive’s violation of this Section 4.3
inevitably would involve use or disclosure of the Company’s proprietary and
confidential information. If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 4.3 is excessive
in duration or scope or is unreasonable or unenforceable under the laws of that
state, it is the intention of the parties that such restriction may be modified
or amended by the court to render it enforceable to the maximum extent permitted
by the law of that state.

4.4.Parachute Payments.

a)Parachute Payment Limitation.  If any payment or benefit (including payments
and benefits pursuant to this Agreement) Executive would receive in connection
with a Change in Control from the Company or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this paragraph, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Company shall cause to be
determined, before any amounts of the Payment are paid to Executive, which of
the following two alternative forms of payment shall be paid to Executive:
(A) payment in full of the entire amount of the Payment (a “Full Payment”), or
(B) payment of only a part of the Payment so that Executive receives the largest
payment possible without the imposition of the Excise Tax (a “Reduced Payment”).
A Full Payment shall be made in the event that the amount received by the
Executive on a net after-tax basis is greater than what would be received by the
Executive on a net after-tax basis if the Reduced Payment were made, otherwise a
Reduced Payment shall be made. If a Reduced Payment is made, (i) the Payment
shall be paid only to the extent permitted under the Reduced Payment
alternative, and Executive shall have no rights to any

 

Rakhit - D-7

 

--------------------------------------------------------------------------------

 

additional payments and/or benefits constituting the Payment, and (ii) reduction
in payments and/or benefits shall occur in the following order: (A) reduction of
cash payments; (B) cancellation of accelerated vesting of equity awards other
than stock options; (C) cancellation of accelerated vesting of stock options;
and (D) reduction of other benefits paid to Executive. In the event that
acceleration of compensation from Executive’s equity awards is to be reduced,
such acceleration of vesting shall be canceled in the reverse order of the date
of grant.

b)The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the Change
in Control shall make all determinations required to be made under this
Section 4.4. If the independent registered public accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effecting the Change in Control, the Company shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.

c)The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Executive within fifteen
(15) calendar days after the date on which Executive’s right to a Payment is
triggered (if requested at that time by the Company or Executive) or such other
time as requested by the Company or Executive. If the independent registered
public accounting firm determines that no Excise Tax is payable with respect to
a Payment, either before or after the application of the Reduced Amount, it
shall furnish the Company and Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment. Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.

4.5.Certain Reductions and Offsets.  To the extent that any federal, state or
local laws, including, without limitation, the Worker Adjustment and Retraining
Notification Act or any other so-called “plant closing” laws, require the
Company to give advance notice or make a payment of any kind to Executive
because of Executive’s involuntary termination due to a layoff, reduction in
force, plant or facility closing, sale of business, change in control or any
other similar event or reason, the benefits payable under this Agreement shall
be correspondingly reduced. The benefits provided under this Agreement are
intended to satisfy any and all statutory obligations that may arise out of
Executive’s involuntary termination of employment for the foregoing reasons, and
the parties shall construe and enforce the terms of this Agreement accordingly.

4.6.Mitigation.  Except as otherwise specifically provided herein, Executive
shall not be required to mitigate damages or the amount of any payment provided
under this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment or benefit provided for under this Agreement be reduced by
any compensation earned by Executive as a result of employment by another
employer or by any retirement benefits received by Executive after the date of a
Covered Termination or Change in Control Termination (except as expressly
provided in Sections 2.3 and 3.3 above).

4.7.Indebtedness of Executive. If Executive is indebted to the Company on the
effective date of a Covered Termination or Change in Control Termination Date,
the Company reserves the right to offset any Severance Benefits or Change in
Control Severance Benefits under this Agreement by the amount of such
indebtedness, subject to the requirements of Section 409A of the Code and
applicable law.

4.8.Application of Section 409A.

 

Rakhit - D-8

 

--------------------------------------------------------------------------------

 

a)Separation from Service.  Notwithstanding any provision to the contrary in
this Agreement, no amount deemed deferred compensation subject to Section 409A
of the Code shall be payable pursuant to Section 2 or Section 3 unless
Executive’s termination of employment constitutes a “separation from service”
with the Company within the meaning of Section 409A of the Code and the
Department of Treasury Regulations and other guidance promulgated thereunder
and, except as provided under Section 4.8(b) hereof, any such amount shall not
be paid, or in the case of installments, commence payment, until the first
regularly-scheduled payroll date occurring on or after the sixtieth (60th) day
following Executive’s separation from service. Any installment payments that
would have been made to Executive during the sixty (60) day period immediately
following Executive’s separation from service but for the preceding sentence
shall be paid to Executive on the first regularly-scheduled payroll date
occurring on or after the sixtieth (60th) day after Executive’s separation from
service and the remaining payments shall be made as provided in this Agreement.

b)Specified Executive.  Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of his or her separation from
service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (i) the expiration of the six (6)-month period measured from the date of
Executive’s “separation from service” with the Company (as such term is defined
in the Treasury Regulations issued under Section 409A of the Code) or (ii) the
date of Executive’s death. Upon the first business day following the expiration
of the applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred
pursuant to this Section 4.8(b) shall be paid in a lump sum to Executive, and
any remaining payments due under this Agreement shall be paid as otherwise
provided herein.

c)Expense Reimbursements.  To the extent that any reimbursement payable pursuant
to this Agreement is subject to the provisions of Section 409A of the Code, any
such reimbursement payable to Executive pursuant to this Agreement shall be paid
to Executive no later than December 31 of the year following the year in which
the expense was incurred; the amount of expenses reimbursed in one year shall
not affect the amount eligible for reimbursement in any subsequent year; and
Executive’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.

d)Installments.  For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
Executive’s right to receive any installment payments under this Agreement shall
be treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment.

4.9.Tax Withholding. All payments under this Agreement shall be subject to
applicable withholding for federal, state and local income and employment taxes.

4.10.No Duplication of Severance Benefits. The Severance Benefits and Change in
Control Severance Benefits provided in Section 2 and Section 3 are mutually
exclusive of each other, and in no event shall Executive receive any Severance
Benefits or Change in Control Severance Benefits pursuant to both Section 2 and
Section 3.  

 

Rakhit - D-9

 

--------------------------------------------------------------------------------

 

5.  TERMINATION WITH CAUSE OR BY VOLUNTARY RESIGNATION; OTHER RIGHTS AND
BENEFITS



5.1.Termination for Cause; Resignation Without Good Reason; Death or
Disability.  If, at any time, the Company terminates Executive’s employment with
the Company for Cause, or upon a voluntary resignation by Executive that is not
a Resignation for Good Reason, or Executive’s employment terminates for any
reason not entitling Executive to the Severance Benefits or Change in Control
Severance Benefits, or if Executive’s employment terminates as a result of
Executive’s death or disability (other than a Permanent Disability in the case
of a Covered Termination), then the Company shall have no further obligation to
Executive hereunder except for the payment or provision, as applicable, of (i)
the portion of the Annual Base Salary accrued through Executive’s last day of
employment, (ii) all unreimbursed expenses (if any), subject to Sections 1.4 and
4.8(c), and (iii) any unused vacation (if applicable) accrued through
Executive’s last day of employment.  Under these circumstances, Executive will
not be entitled to any other form of compensation, including any Severance
Benefits or Change in Control Severance Benefits, other than Executive’s rights
to the vested portion of Executive’s Option and any other rights to which
Executive is entitled under the Company’s benefit programs.    

5.2.Other Rights and Benefits. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plans, programs, policies or practices provided by the Company and for
which Executive may otherwise qualify, nor shall anything herein limit or
otherwise affect such rights as Executive may have under other agreements with
the Company except as provided in Section 4 and Section 5.1 above. Except as
otherwise expressly provided herein, amounts that are vested benefits or that
Executive is otherwise entitled to receive under any plan, policy, practice or
program of the Company at or subsequent to the date of a Change in Control shall
be payable in accordance with such plan, policy, practice or program.

6.  DEFINITIONS

For purposes of this Agreement, the following definitions shall apply:



6.1.“Board” means the Board of Directors of the Company, or the compensation
committee thereof, as determinations or responsibilities may be delegated by the
Board to the compensation committee.

6.2.“Cause” shall mean a determination by the Company based upon reasonably
available information of Executive’s: (i) unauthorized use or disclosure of the
Company’s confidential information or trade secrets; (ii) material breach of any
agreement to which the Executive and the Company are a party; (iii) material
failure to comply with the Company’s written policies or rules; (iv) conviction
of, or plea of “guilty” or “no contest” to, a felony under the laws of the
United States or any State; (v) negligence or willful misconduct relating to
Executive’s performance of his duties on behalf of the Company after receiving
thirty (30) days written notification of such performance failures from the
Company if such performance failures are not cured (if curable) during that
thirty (30) day period; (vi) continuing failure to perform material and lawful
assigned duties after receiving thirty (30) days’ written notification of the
failure from the Company if such breach is not cured (if curable) during that
thirty (30) day period; (vii) failure to cooperate in good faith with a
governmental or internal investigation of the Company or its directors, officers
or employees, if the Company has requested Executive’s cooperation without
prejudice or personal liability to Executive; (viii) violation of employee or
ethical guidelines including, without limitation, violations of business
practices and ethics commonly in place in similar companies in the United
States; or (ix) violation of the Company code of conduct and/or any contractual
code of conduct to which the Company is obligated.

 

Rakhit - D-10

 

--------------------------------------------------------------------------------

 

6.3.“Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

a)Any natural person, entity or group within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act
Person”), becomes the owner, directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the combined voting power
of the Company’s then outstanding securities other than by virtue of a merger,
consolidation or similar transaction. Notwithstanding the foregoing, a Change in
Control shall not be deemed to occur (i) on account of the acquisition of
securities of the Company by any institutional investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions that are primarily a private
financing transaction for the Company or (ii) solely because the level of
ownership held by any Exchange Act Person (the “Subject Person”) exceeds the
designated percentage threshold of the outstanding voting securities as a result
of a repurchase or other acquisition of voting securities by the Company
reducing the number of shares outstanding, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur;

b)There is consummated a merger, consolidation or similar transaction involving,
directly or indirectly, the Company if, immediately after the consummation of
such merger, consolidation or similar transaction, the stockholders of the
Company immediately prior thereto do not own, directly or indirectly, either
(i) outstanding voting securities representing more than fifty percent (50%) of
the combined outstanding voting power of the surviving entity in such merger,
consolidation or similar transaction or (ii) more than fifty percent (50%) of
the combined outstanding voting power of the parent of the surviving entity in
such merger, consolidation or similar transaction; or

c)There is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportion as their ownership of the Company immediately
prior to such sale, lease, license or other disposition.

The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company. Notwithstanding the foregoing or any other provision of this Agreement,
the definition of Change in Control (or any analogous term) in an individual
written agreement between the Company or any affiliate and the participant shall
supersede the foregoing definition with respect to stock awards subject to such
agreement (it being understood, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition shall apply).

6.4.“Change in Control Benefits Period” means the period of eighteen (18) months
commencing on the Termination Date.

6.5.“Change in Control Severance Period” means the period of eighteen (18)
months commencing on the Termination Date.

 

Rakhit - D-11

 

--------------------------------------------------------------------------------

 

6.6. “Change in Control Termination” means an “Involuntary Termination Without
Cause,” “Resignation for Good Reason,” Executive’s Death or Permanent
Disability, which occurs within three (3) months prior to or upon or within
twelve (12) months following the closing of a Change in Control or Dissolution
Event, provided that any such termination is a “separation from service” within
the meaning of Treasury Regulation Section 1.409A-1(h).  

6.7.“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

6.8.“Code” means the Internal Revenue Code of 1986, as amended.

6.9.“Company” means Ovid Therapeutics Inc. or, following a Change in Control,
the surviving entity resulting from such transaction, or any subsequent
surviving entity resulting from any subsequent Change in Control.

6.10.“Confidentiality Agreement” means Executive Confidential Information and
Invention Assignment Agreement with the Company, dated February 9, 2016 (or any
successor agreement thereto), attached hereto as Exhibit A.

6.11. “Covered Termination” means an “Involuntary Termination Without Cause” or
“Resignation for Good Reason,” provided that any such termination is a
“separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h). Death and disability, other than a Permanent Disability,
shall not be deemed Covered Terminations.  If an Involuntary Termination Without
Cause or Resignation for Good Reason qualifies as a Change in Control
Termination, it shall not constitute a Covered Termination.  

6.12.“Covered Termination Benefits Period” means the period of eighteen (18)
months commencing on the Termination Date.

6.13.“Covered Termination Severance Period” means the period of eighteen (18)
months commencing on the Termination Date.

6.14.“Dissolution Event” means the stockholders of the Company approve or the
Board approves a plan of complete dissolution or liquidation of the Company, or
a complete dissolution or liquidation of the Company shall otherwise occur.

6.15.“Involuntary Termination Without Cause” means Executive’s dismissal or
discharge by the Company for reasons other than Cause and other than as a result
of death or disability; provided, however, that for purposes of a Covered
Termination, Involuntary Termination Without Cause shall include Executive’s
dismissal or discharge by the Company for reasons of Permanent Disability.

6.16. “Monthly Base Salary” means 1/12th of Executive’s Annual Base Salary
(excluding incentive pay, premium pay, commissions, overtime, bonuses and other
forms of variable compensation) as in effect on the date of a Covered
Termination or Change in Control Termination.

6.17.“Permanent Disability” means total and permanent disability as defined in
Code Section 22(e)(3).

6.18.“Resignation for Good Reason” means Executive’s resignation from all
employee positions Executive then holds with the Company within ninety (90) days
following any of the following events taken without Executive’s consent,
provided Executive has given the Company written notice of

 

Rakhit - D-12

 

--------------------------------------------------------------------------------

 

such event within thirty (30) days after the first occurrence of such event and
the Company has not cured such event within thirty (30) days thereafter:

a)A material decrease in Executive’s Annual Base Salary, other than in
connection with a decrease in compensation for all comparable executives of the
Company;

b)A relocation of Executive’s principal place of work outside of a fifty (50)
mile radius of its current location; or

c)The Company’s material breach of this Agreement.

6.19.“Termination Date” means the effective date of a Change in Control
Termination, a Covered Termination, a termination for Cause or any other
circumstance under which the employment relationship between Executive and the
Company terminates, as applicable.

6.20.“Division” shall mean only that part, unit or therapeutic category of a
larger entity that is competitive with the Company, but not an entire company
itself, if other divisions, units or therapeutic categories of such larger
company are not competitive with the Company.

6.21."Client" shall mean (A) anyone who is a client of the Company as of, or at
any time during the one-year period immediately preceding, the termination of
Executive’s employment, but only if Executive had a direct relationship with,
supervisory responsibility for or otherwise were involved with such client
during Executive’s employment with the Company; and (B) any prospective client
to whom the Company made a new business presentation (or similar offering of
services) at any time during the one-year period immediately preceding, or
six-month period immediately following, Executive’s employment termination (but
only if initial discussions between the Company and such prospective client
relating to the rendering of services occurred prior to the termination date,
and only if Executive participated in or supervised such presentation and/or its
preparation or the discussions leading up to it).

6.22.“Solicit” shall mean: (A) active solicitation of any Client or Company
employee, board member, advisor, consultant, collaborator, investigator or
agents; (B) the provision of information regarding any Client or Company
employee, board member, advisor, consultant, collaborator, investigator or
agents to any third party where such information could be useful to such third
party in attempting to obtain business from such Client or attempting to hire
any such Company employee; (C) participation in any meetings, discussions, or
other communications with any third party regarding any Client or Company
employee, board member, advisor, consultant, collaborator, investigator or
agents where the purpose or effect of such meeting, discussion or communication
is to obtain business from such Client or employ such Company employee; and (D)
any other passive use of information about any Client or Company employee, board
member, advisor, consultant, collaborator, investigator or agents which has the
purpose or effect of assisting a third party or causing harm to the business of
the Company.

7.  GENERAL PROVISIONS



7.1.Employment Status.  This Agreement does not constitute a contract of
employment or impose upon Executive any obligation to remain as an employee, or
impose on the Company any obligation (i) to retain Executive as an employee,
(ii) to change the status of Executive as an at-will employee or (iii) to change
the Company’s policies regarding termination of employment.

7.2.Notices. Any notices provided hereunder must be in writing, and such notices
or any other written communication shall be deemed effective upon the earlier of
personal delivery (including personal delivery by facsimile or email
transmission (to a facsimile number or email address designated

 

Rakhit - D-13

 

--------------------------------------------------------------------------------

 

in advance by the receiving party)) or the third day after mailing by first
class mail, to the Company at its primary office location and to Executive at
Executive’s address as listed in the Company’s payroll records. Any payments
made by the Company to Executive under the terms of this Agreement shall be
delivered to Executive either in person or at the address as listed in the
Company’s payroll records.

7.3.Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is determined to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, and the provision in question
shall be modified so as to be rendered enforceable in a manner consistent with
the intent of the parties insofar as possible under applicable law.

7.4.Waiver. If either party should waive any breach of any provisions of this
Agreement, he, she or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

7.5.Complete Agreement. This Agreement, together with Exhibits, forms the
complete and exclusive statement of Executive’s employment agreement with the
Company, and supersedes and replaces any other agreements or promises made to
Executive by anyone, whether oral or written (including but not limited to the
Prior Agreement).

7.6.Amendment or Termination of Agreement; Continuation of Agreement. Except for
those changes expressly reserved to the Company’s or the Board’s discretion in
this Agreement, this Agreement may be changed or terminated only upon the mutual
written consent of the Company and Executive. The written consent of the Company
to a change or termination of this Agreement must be signed by an executive
officer of the Company (other than Executive) after such change or termination
has been approved by the Board. Unless so terminated, this Agreement shall
continue in effect for as long as Executive continues to be employed by the
Company or by any surviving entity following any Change in Control. For the
avoidance of any doubt, if, following a Change in Control, Executive continues
to be employed by the surviving entity without a Change in Control Termination
and the surviving entity then undergoes a Change in Control, following which
Executive is terminated by the subsequent surviving entity in a Change in
Control Termination, Executive shall receive the benefits described in Section 3
hereof.  

7.7.Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.  Facsimile and
electronic image copies of signatures shall be equivalent to original
signatures.  

7.8.Headings. The headings of the Sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

7.9.Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, and the Company, and any surviving
entity resulting from a Change in Control and upon any other person who is a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by the Company, and their respective successors, assigns,
heirs, executors and administrators, without regard to whether or not such
person actively assumes any rights or duties hereunder; provided, however, that
Executive may not assign any duties hereunder and may not assign any rights
hereunder without the written consent of the Company, which consent shall not be
withheld unreasonably.

 

Rakhit - D-14

 

--------------------------------------------------------------------------------

 

7.10.Choice of Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of New York without regard to conflicts of law
principles. 

7.11.Arbitration.  To ensure the rapid and economical resolution of any disputes
that may arise under or relate to this Agreement or Executive’s employment
relationship, Executive and the Company agree that, unless otherwise prohibited
by applicable law, any and all disputes, claims, or causes of action, in law or
equity, arising from or relating to the performance, enforcement, execution, or
interpretation of this Agreement, Executive’s employment with the Company, or
the termination of Executive’s employment (collectively, “Claims”), shall be
resolved by final, binding, and (to the extent permitted by law) confidential
arbitration before a single arbitrator in New York, New York.  Executive and the
Company agree that they shall resolve all such Claims in accordance with the
provisions of Section 12 of the Executive Confidential Information and Invention
Assignment Agreement attached hereto as Exhibit A.    

7.12.Construction of Agreement. In the event of a conflict between the text of
this Agreement and any summary, description or other information regarding this
Agreement, the text of this Agreement shall control.

7.13.Circular 230 Disclaimer. THE FOLLOWING DISCLAIMER IS PROVIDED IN ACCORDANCE
WITH THE INTERNAL REVENUE SERVICE’S CIRCULAR 230 (21 C.F.R. PART 10). ANY TAX
ADVICE CONTAINED IN THIS AGREEMENT IS INTENDED TO BE PRELIMINARY, FOR DISCUSSION
PURPOSES ONLY AND NOT FINAL. ANY SUCH ADVICE IS NOT INTENDED TO BE USED FOR
MARKETING, PROMOTING OR RECOMMENDING ANY TRANSACTION OR FOR THE USE OF ANY
PERSON IN CONNECTION WITH THE PREPARATION OF ANY TAX RETURN. ACCORDINGLY, THIS
ADVICE IS NOT INTENDED OR WRITTEN TO BE USED, AND IT CANNOT BE USED, BY ANY
PERSON FOR THE PURPOSE OF AVOIDING TAX PENALTIES THAT MAY BE IMPOSED ON SUCH
PERSON.

 

 

 

REVIEWED, UNDERSTOOD AND ACCEPTED:

 

OVID THERAPEUTICS INC.

EXECUTIVE

 

 

By:

 

By: 

 

Name:

Suzanne K. Wakamoto

Name: 

Amit Rakhit

Title:

SVP, Human Resources

 

 

 

Exhibit A:

Senior Executive Confidential Information and Invention Assignment Agreement
Dated February 9, 2016.

Exhibit B:

Release (Individual Termination – Age 40 or Older)

Exhibit C:

Release (Group Termination – Age 40 or Older)

Exhibit D:

Code of Business Conduct and Ethics

 

 

Rakhit - D-15

 